PD-0376-15
                                                                            COURT OF CRIMINAL APPEALS
                         PD-0376-15                                                          AUSTIN, TEXAS
                                                                          Transmitted 4/7/2015 11:30:47 AM
                                                                           Accepted 4/15/2015 10:32:52 AM
                                                                                              ABEL ACOSTA
                             NO.	_______															_____	                                        CLERK

                                                                                              	

              IN	THE	TEXAS	COURT	OF	CRIMINAL	APPEALS	
                                                                                               

                              TIMOTHY	HERRING	

                                                         Petitioner,	 	        	
                                            V.	
                                             	

                             THE	STATE	OF	TEXAS,	

                                                         Respondent.	

                                                                                               

        From	the	Second	Court	of	Appeals,	No.	02‐12‐00546‐CR,	
            and	the	District	Court	of	Wise	County,	Texas,	
                        Cause	No.	CR16345‐A	
                                                                                               

        FIRST	UNOPPOSED	MOTION	FOR	EXTENSION	OF	TIME	
          TO	FILE	PETITION	FOR	DISCRETIONARY	REVIEW	

	
                                                      J.	Jeffrey	Springer	
                                                      State	Bar	No.	18966750	
                                                      SPRINGER	&	LYLE,	LLP	
                                                      1807	Westminster	
                                                      Denton,	TX		76205	
                                                      Jeff@Springer‐Lyle.com		
        April 15, 2015                                940‐387‐0404	
                                                      940‐383‐7656	(fax)	
                                                      Counsel	for	Appellant	
	                        	
      Pursuant	to	TEX.	Rs.	APP.	P.	10,	and	68.2(c),	Timothy	Herring	requests	

an	 extension	 of	 time	 to	 file	 his	 petition	 for	 discretionary	 review,	 and	 in	

support,	offers	the	following:		

1.    The	petition	for	discretionary	review	is	currently	due	April	11,	2015.	

2.    Counsel	for	Petitioner	requests	a	32	day	extension	of	time,	making	the	

due	date	for	the	petition	May	14,	2015.		

3.    This	 is	 the	 first	 request	 for	 an	 extension	 of	 time	 to	 file	 the	 petition	 for	

review.		No	other	extensions	have	been	requested	by	Petitioner’s	attorney.	

4.    Counsel	for	Petitioner	relies	on	the	following	reasons,	in	addition	to	the	

routine	 matters	 that	 counsel	 must	 attend	 to	 in	 daily	 practice,	 to	 explain	 the	

need	for	the	requested	extension:	

      Counsel	 did	 not	 represent	 Petitioner	 in	 the	 trial	 court	 or	 in	 the	
      court	 of	 appeals.	 	 Counsel	 was	 first	 appointed	 to	 represent	
      Petitioner	 on	 April	 1,	 2015.	 Counsel	 needs	 additional	 time	 to	
      familiarize	 himself	 with	 the	 record	 and	 legal	 issues	 involved	 in	
      order	to	adequately	prepare	petitioner’s	request	for	relief.	

5.    Counsel	for	Appellant	seeks	this	extension	only	to	be	able	to	prepare	a	

more	 thorough,	 cogent	 and	 succinct	 argument	 to	 aid	 this	 Court	 in	 analyzing	

Petitioner’s	issues.		This	request	is	not	sought	for	delay	but	so	that	justice	may	

be	done.	
6.       As	shown	in	the	certificate	of	conference,	the	undersigned	has	conferred	

with	 counsel	 for	 the	 State,	 who	 has	 indicated	 that	 the	 State	 does	 not	 oppose	

this	motion.		

7.       All	facts	recited	in	this	motion	are	within	the	personal	knowledge	of	the	

attorney	 whose	 signature	 appears	 below;	 therefore	 no	 verification	 is	

necessary	under	Tex.	R.	App.	P.	10.2.	

                                PRAYER	FOR	RELIEF	

         For	the	reasons	described	above,	Appellant	requests	that	this	Court	

grant	this	Unopposed	First	Motion	to	Extend	Time	and	extend	the	deadline	for	

filing	the	petition	for	discretionary	review	brief	up	to	and	including	May	19,	

2015.		Petitioner	also	requests	all	other	relief	to	which	he	may	be	entitled.	

	        	     	     	     	      	      	      Respectfully	submitted,	

     	   	     	     	     	      	      	      J.	Jeffrey	Springer	
     	   	     	     	     	      	      	      State	Bar	No.	18966750	
     	   	     	     	     	      	      	      SPRINGER	&		LYLE,	LLP		
     	   	     	     	     	      	      	      1807	Westminster	
     	   	     	     	     	      	      	      Denton,	TX		76205	
     	   	     	     	     	      	      	      Jeff@Springer‐Lyle.com	
     	   	     	     	     	      	      	      940‐387‐0404	
     	   	     	     	     	      	      	      940‐383‐7656	(fax)	
     	
	        	     	     	     	      	      	      		/s/	J.	Jeffrey	Springer												.	
                                                Counsel	for	Petitioner	
	                          	
                        CERTIFICATE	OF	CONFERENCE	

      I	certify	that	I	conferred	with	counsel	for	the	State	regarding	this	motion	

and	that	the	State	is	NOT	opposed	to	this	motion.	

	
	     	     	      	      	      	       	       									/s/							J.	Jeffrey	Springer												.	
	     	     	      	      	      	       	       	
                                             	

                                             	

                              CERTIFICATE	OF	SERVICE	

	     I	 certify	 that	 a	 true	 and	 correct	 copy	 of	 the	 foregoing	 document	 was	

served	in	accordance	with	the	Texas	Rules	of	Appellate	Procedure	on	the	6th			

day	of	April,	2015,	to	the	following:	

	
Via	facsimile:	(940)	627‐6404	
Mr.	Greg	Preston	Lowery,	Esq.	
Wise	County	District	Attorney	
101	North	Trinity,	Suite	200	
Decatur,	Texas	76234	
	
Via	facsimile:	(817)	887‐9032	
Mr.	Tim	Cole,	Esq.	
222	West	Exchange	Avenue	
Fort	Worth,	Texas	76164	
	
	     	     	     	      	    	          	       									/s/							J.	Jeffrey	Springer												.